DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Regarding claims 1-20 Applicant argues:
 	“The Applicant disagrees with the assertion the Pl discloses every element of claims 1 and 20 as claimed herein. For example, although PI discloses a motion sensor, it does not disclose a “motion sensor detecting at least a partial rotation of a removable cap” as claimed.
 	PI discloses a ‘G’ sensor and a ‘M’ sensor. The G sensor detects motion (see e.g. para. 37 The G sensor “can detect motions of the bottle. When user picks up the bottle, the G sensor detects the motion, and sends a signal to MCU (step S82); when MCU receives this signal, it wakes up the system, and turn[s] on the M sensor (step S83).” As such, the G sensor does not detect rotation of the removable cap.
 	The M sensor detects when a bottle has been open (See e.g. para. 37 “M sensor detects the separation of the M sensor from the magnetic materials on the body of the bottle (33, or 34, or 35).”) (emphasis added).
 	Neither the G or the M sensor of PI detects partial rotation of the cap. The G sensor simply detects motion. The M sensor uses magnetic materials on the body of the bottle to detect an opening. But neither sensors are motion sensors that detect at least a partial rotation of a removable cap. As such, the Pl reference does not disclose the claimed invention.
 	For this reason, the aforementioned claims are believed to be patentable over PI.”
However, paragraph [0040] of the prior art explicitly discloses: “the M sensor can detect the rotation of the cap 37” (emphasis added). Thus, “a motion sensor detecting at least a partial rotation of a removable cap” is explicitly disclosed in the prior art. Therefore, Applicant’s arguments are not convincing.

Terminal Disclaimer
The terminal disclaimer filed on 6/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,957,436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-9, 11, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PI et al. (USPGPUB 2016/0120758).
 	Regarding claim 1, PI et al. disclose a medication adherence tracking device comprising: 
a motion sensor (31,M,G) detecting at least a partial rotation of a removable cap of a medication container (see paragraph [0040]), the motion sensor being disposed at least partly on the removable cap (see paragraph [0036]); and 
a transmitter (see “MCU” in Figure 8) transmitting adherence data that indicates a time of removal of the cap from the medication container in accordance with the motion sensor (see paragraph [0037]).
	Regarding claim 4, PI et al. disclose the medication adherence tracking device of claim 1 wherein the at least a partial rotation includes a sequence of movements around a z-axis in conjunction with a displacement along the z-axis (see paragraphs [0041]-[0043]).
	Regarding claim 8, PI et al. disclose the medication adherence tracking device of claim 1 wherein the time of removal is indicated in accordance with a timestamp (see paragraph [0037]). 
	Regarding claim 9, PI et al. disclose the medication adherence tracking device of claim 1 further comprising a processor (41).
	Regarding claim 11, PI et al. disclose a method of medication adherence tracking, the method comprising:
detecting at least a partial rotation of a removable cap of a medication container in accordance with a motion sensor (31,M,G) disposed at least partially on the removable cap (see paragraph [0040]);
associating a timestamp with the at least a partial rotation (see paragraph [0037]); and
transmitting, in response to the detecting, adherence data that indicates a time of removal of the cap from the medication container in accordance with the timestamp (see paragraph [0037]).
	Regarding claim 14, PI et al. disclose the method of medication adherence tracking of claim 11 wherein the at least a partial rotation includes a sequence of movements around a z-axis in conjunction with a displacement along the z-axis (see paragraphs [0041]-[0043]).
	Regarding claim 18, PI et al. disclose the method of medication adherence tracking of claim 11 wherein the removable cap comprises a processor (41).
	Regarding claim 20, PI et al. disclose a non-transitory computer readable memory medium storing instructions executable in a processor, the instructions when executed in the processor causing operations comprising: 
detecting at least a partial rotation of a removal cap of a medication container in accordance with a motion sensor (31,M,G) disposed at least partially on the removable cap (see paragraph [0040]);
associating a timestamp with the at least a partial rotation (see paragraph [0037]); and
transmitting, in response to the detecting, adherence data that indicates a time of removal of the cap from the medication container in accordance with the timestamp (see paragraph [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PI et al. (USPGPUB 2016/0120758) as applied to claims 1, 4, 8-9, 11, 14, 18 and 20 above, and further in view of Lindman et al. (USPGPUB 2018/0345079).
	Regarding claim 2, PI et al. disclose the medication adherence tracking device of claim 1. However, they do not disclose a device wherein the motion sensor comprises a nine-axis inertial sensor arrangement. Lindman et al. disclose a device wherein the motion sensor comprises a nine-axis inertial sensor arrangement (see paragraph [0044]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by PI et al. by including a device wherein the motion sensor comprises a nine-axis inertial sensor arrangement, as disclosed by Lindman et al., for the purpose of providing “a multi-axis sensor, such as a nine-axis sensor” for sensing movement (see paragraph [0044]).
	Regarding claim 3, PI et al. in view of Lindman et al. disclose the medication adherence tracking device of claim 2. Furthermore, Lindman et al. disclose a device wherein the nine-axis inertial sensor arrangement comprises a 3-axis accelerometer, a 3-axis gyroscope, and a 3-axis compass (see paragraph [0044]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by PI et al. by including a device wherein the nine-axis inertial sensor arrangement comprises a 3-axis accelerometer, a 3-axis gyroscope, and a 3-axis compass, as disclosed by Lindman et al., for the purpose of providing “a multi-axis sensor, such as a nine-axis sensor” for sensing movement (see paragraph [0044]).
	Regarding claim 12, PI et al. disclose method of medication adherence tracking of claim 11. However, they do not disclose a method wherein the motion sensor comprises a nine-axis inertial sensor arrangement. Lindman et al. disclose a method wherein the motion sensor comprises a nine-axis inertial sensor arrangement (see paragraph [0044]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by PI et al. by including a method wherein the motion sensor comprises a nine-axis inertial sensor arrangement, as disclosed by Lindman et al., for the purpose of providing “a multi-axis sensor, such as a nine-axis sensor” for sensing movement (see paragraph [0044]).
	Regarding claim 13, PI et al. in view of Lindman et al. disclose the method of medication adherence tracking of claim 12. Furthermore, Lindman et al. disclose a method wherein the nine-axis inertial sensor arrangement comprises a 3-axis accelerometer, a 3-axis gyroscope, and a 3-axis compass (see paragraph [0044]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by PI et al. by including a method wherein the nine-axis inertial sensor arrangement comprises a 3-axis accelerometer, a 3-axis gyroscope, and a 3-axis compass, as disclosed by Lindman et al., for the purpose of providing “a multi-axis sensor, such as a nine-axis sensor” for sensing movement (see paragraph [0044]).
Claims 5-7, 10, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PI et al. (USPGPUB 2016/0120758) as applied to claims 1, 4, 8-9, 11, 14, 18 and 20 above, and further in view of Sirdeshmukh et al. (USPGPUB 2020/0113787).
	Regarding claim 5, PI et al. disclose the medication adherence tracking device of claim 1. However, they do not disclose a device further comprising at least one proximity sensor, and detecting the at least a partial rotation is based on the motion sensor in combination with data of the at least one proximity sensor. Sirdeshmukh et al. disclose a device further comprising at least one proximity sensor, and detecting the at least a partial rotation is based on the motion sensor in combination with data of the at least one proximity sensor (see paragraphs [0054]-[0055]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by PI et al. by including a device further comprising at least one proximity sensor, and detecting the at least a partial rotation is based on the motion sensor in combination with data of the at least one proximity sensor, as disclosed by Sirdeshmukh et al., for the purpose of detecting a container (see paragraph [0055]).
	Regarding claim 6, PI et al. in view of Sirdeshmukh et al. disclose the medication adherence tracking device of claim 5. Furthermore, Sirdeshmukh et al. disclose a device wherein the motion sensor activates the proximity sensor from an inactive mode upon detecting motion of the medication container (see paragraph [0105]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by PI et al. by including a device wherein the motion sensor activates the proximity sensor from an inactive mode upon detecting motion of the medication container, as disclosed by Sirdeshmukh et al., for the purpose of using an accelerometer sensor to trigger a proximity sensor to provide data (see paragraph [0105]).
	Regarding claim 7, PI et al. in view of Sirdeshmukh et al. disclose the medication adherence tracking device of claim 5. Furthermore, Sirdeshmukh et al. disclose a device wherein the proximity sensor comprises an infrared proximity sensor (see paragraph [0055]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by PI et al. by including a device wherein the proximity sensor comprises an infrared proximity sensor, as disclosed by Sirdeshmukh et al., for the purpose of using infrared radiation to detect a container (see paragraph [0055]).
	Regarding claim 10, PI et al. disclose the medication adherence tracking device of claim 9. However, they do not disclose a device wherein the processor determines whether a current time is within a predetermined dosing period upon the motion sensor detecting a movement of the medication container. Sirdeshmukh et al. disclose a device wherein the processor determines whether a current time is within a predetermined dosing period upon the motion sensor detecting a movement of the medication container (see paragraph [0127]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by PI et al. by including a device wherein the processor determines whether a current time is within a predetermined dosing period upon the motion sensor detecting a movement of the medication container, as disclosed by Sirdeshmukh et al., for the purpose of providing reinforcement for a patient on a medication regimen (see paragraph [0127]).
	Regarding claim 15, PI et al. disclose method of medication adherence tracking of claim 11. However, they do not disclose a method wherein the removable cap comprises at least one proximity sensor, and further comprising detecting the at least a partial rotation based on the motion sensor in combination with data of the at least one proximity sensor. Sirdeshmukh et al. disclose a method wherein the removable cap comprises at least one proximity sensor, and further comprising detecting the at least a partial rotation based on the motion sensor in combination with data of the at least one proximity sensor (see paragraphs [0054]-[0055]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by PI et al. by including a method wherein the removable cap comprises at least one proximity sensor, and further comprising detecting the at least a partial rotation based on the motion sensor in combination with data of the at least one proximity sensor, as disclosed by Sirdeshmukh et al., for the purpose of detecting a container (see paragraph [0055]).
	Regarding claim 16, PI et al. in view of Sirdeshmukh et al. disclose the method of medication adherence tracking of claim 15. Furthermore, Sirdeshmukh et al. disclose a method wherein the motion sensor activates the proximity sensor from an inactive mode upon detecting motion of the medication container (see paragraph [0105]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by PI et al. by including a method wherein the motion sensor activates the proximity sensor from an inactive mode upon detecting motion of the medication container, as disclosed by Sirdeshmukh et al., for the purpose of using an accelerometer sensor to trigger a proximity sensor to provide data (see paragraph [0105]).
	Regarding claim 17, PI et al. in view of Sirdeshmukh et al. disclose the method of medication adherence tracking of claim 15. Furthermore, Sirdeshmukh et al. disclose a method wherein the proximity sensor comprises an infrared proximity sensor (see paragraph [0055]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by PI et al. by including a method wherein the proximity sensor comprises an infrared proximity sensor, as disclosed by Sirdeshmukh et al., for the purpose of using infrared radiation to detect a container (see paragraph [0055]).
	Regarding claim 19, PI et al. disclose method of medication adherence tracking of claim 18. However, they do not disclose a method further comprising determining, by the processor, whether a current time is within a predetermined dosing period upon the motion sensor detecting a movement of the medication container. Sirdeshmukh et al. disclose a method further comprising determining, by the processor, whether a current time is within a predetermined dosing period upon the motion sensor detecting a movement of the medication container (see paragraphs [0054]-[0055). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by PI et al. by including a method further comprising determining, by the processor, whether a current time is within a predetermined dosing period upon the motion sensor detecting a movement of the medication container, as disclosed by Sirdeshmukh et al., for the purpose of providing reinforcement for a patient on a medication regimen (see paragraph [0127]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
8/27/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655